DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,268,962 in view of Raeth (US 2003/0065409).
Regarding claim 1, claim 1 of U.S. Patent No. 10,268,962 recites all of the limitations in claim 1 of the present invention, but does not disclose the processor to determine the location of a best fit line of the measured process data and the long term process data, wherein the best fit line is automatically updated over time and the graphic with the best fit line over top of the measured process data and the long term process data. Raeth teaches the use of a processor 50 to determine the location of a best fit line of two sets of data, wherein the best fit line is automatically updated over time (paragraph 337) and a graphic with the best fit line over top of the data (figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processor to determine the location of a best fit line of the measured process data and the long term process data, wherein the best fit line is automatically updated over time and the graphic with the best fit line over top of the measured process data and the long term process data to modify the claimed invention of U.S. Patent No. 10,268,962 as taught by Raeth for the purpose of effectively identifying operational risk and/or near-miss risk that would otherwise be unknown or concealed in parameters P. 
Regarding claims 2-4, claim 1 of U.S. Patent No. 10,268,962 recites all of the limitations in claim 2-4 of the present invention, but does not disclose the best fit line being determined by using a Bayesian model-based filter which accounts for the measured process data and the long-term process data (claim 2); the Bayesian model-. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,268,962. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,268,962 recites all of the limitations in claim 5 of the present invention. 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,268,962. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of . 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,268,962. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,268,962 recites all of the limitations in claim 7 of the present invention. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,268,962. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 10,268,962 recites all of the limitations in claim 8 of the present invention. 
Regarding claim 9, claim 5 of U.S. Patent No. 10,268,962 recites all of the limitations in claim 9 of the present invention, but does not disclose the step to determine the location of a best fit line of the measured process data and the long term process data, wherein the best fit line is automatically updated over time and the graphic with the best fit line over top of the measured process data and the long term process data. Raeth teaches the use of a processor 50 to determine the location of a best fit line of two sets of data, wherein the best fit line is automatically updated over time (paragraph 337) and a graphic with the best fit line over top of the data (figure 7). 
Regarding claims 10-12, claim 5 of U.S. Patent No. 10,268,962 recites all of the limitations in claim 10-12 of the present invention, but does not disclose the best fit line being determined by using a Bayesian model-based filter which accounts for the measured process data and the long-term process data (claim 10); the Bayesian model-based filter being a Kalman filter (claim 11); the best fit line being linear (claim 12). Raeth further teaches the use of the best fit line being determined by using a Bayesian model-based filter which accounts for the data (paragraphs 339, 340); the Bayesian model-based filter being a Kalman filter (p. 339, 340); the best fit line being linear (p. 337). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the best fit line being determined by using a Bayesian model-based filter which accounts for the measured process data and the long-term process data; the Bayesian model-based filter being a Kalman filter; the best 
Regarding claim 13, claims 5 and 6 of U.S. Patent No. 10,268,962 recite all of the limitations in claim 13 of the present invention, but does not disclose the system to determine the location of a best fit line of the measured process data and the long term process data, wherein the best fit line is automatically updated over time and the graphic with the best fit line over top of the measured process data and the long term process data. Raeth teaches the use of a processor 50 to determine the location of a best fit line of two sets of data, wherein the best fit line is automatically updated over time (paragraph 337) and a graphic with the best fit line over top of the data (figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system to determine the location of a best fit line of the measured process data and the long term process data, wherein the best fit line is automatically updated over time and the graphic with the best fit line over top of the measured process data and the long term process data to modify the claimed invention of U.S. Patent No. 10,268,962 as taught by Raeth for the purpose of effectively identifying operational risk and/or near-miss risk that would otherwise be unknown or concealed in parameters P. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shende discloses plant operating point determination by integrating profit profile and risk profile comprising a process model (figure 3) for analyzing the risk profile by averaging over a period of time.
Bahl discloses a dynamic risk management comprising a risk manager 350. 
Miller discloses a statistical signatures used with multivariate statistical                       analysis for fault detection and isolation and abnormal condition prevention in a process comprising a processor 42, a data collector 28, and a server 89. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANH V LA/                                                                                  Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
September 22, 2021